PER CURIAM:
This claim was originally filed in the name of Clifton G. Swiger. The transcript reflects that the true owner of the vehicle, a 1975 Chevy Nova, is Harold C. Swiger, and the Court, on its own motion, amends the style of the claim to reflect the true owner as claimant.
*39On October 27, 1982, Clifton G. Swiger was driving his father’s automobile in Fairmont, Marion County, West Virginia. As he passed beneath a State maintained bridge, pieces of concrete or rock fell on the vehicle causing damages to the hood, front fender, and back window in the amount of $292.01. Mr. Swiger testified that the debris came from the underside of the bridge and that a wire screen had been placed under the bridge to try to prevent this from happening.
The State is neither an insurer nor a guarantor of the safety of motorists on its highways. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). The respondent, however, has a duty of using reasonable care to keep roadways and bridges in reasonably safe condition. See Lynch v. Dept. of Highways, 13 Ct.Cl. 187 (1980). The Court concludes, therefore, that the respondent has been negligent in the maintenance of the bridge in question and makes an award to the claimant in the amount of $292.01.
Award of $292.01.